          Case 7:19-cr-00916-NSR Document 41 Filed 02/12/21 Page 1 of 1

NECHELES LAW LLP
ATTORNEYS AT LAW
                                                                          2/12/2021
535 Fifth Avenue, 4th Floor
NEW YORK, N.Y. 10017
TELEPHONE: (2 I 2) 997-7400
TELECOPIER. (2 I 2) 997-7646
                                                February 11, 2021

Via ECF
Hon. Nelson S. Roman                            The application is granted without objection
United States District Judge                    from the Government. The Clerk of the Court is
Southern District of New York                   kindly directed to terminate the motion at ECF
                                                No. 40.
300 Quarropas St.
White Plains, NY 10601
                                           Dated: 2/12/2021
                                           White Plains, NY

       Re: United States v. Yosef Ziegler, 19-cr-916

Dear Judge Roman:

       We respectfully write to request an extension until March 1, 2021 to submit our
objections to Mr. Ziegler’s draft PSR.
        Mr. Ziegler pleaded guilty to a superseding information on December 8, 2020.
His draft PSR was filed on February 1. Normally, our objections would be due February
15. Due to the ongoing pandemic, however, we have not yet been able to review the PSR
with our client—who is incarcerated. We therefore respectfully request an extension
until March 1, to submit our objections to the draft PSR. We believe this will provide
sufficient time for us to adequately review the PSR with our client and draft any
objections to it we may have.
      I have spoken to the U.S. Attorney’s Office and they have no objection to this
request.



                                                Respectfully,
                                                /s/
                                                Gedalia Stern
cc: AUSA Courtney Heavy (via ECF)
    AUSA Shiva Logarajah (via email)
